Citation Nr: 1329881	
Decision Date: 09/18/13    Archive Date: 09/25/13

DOCKET NO.  12-04 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a combined rating in excess of 20 percent for a left knee disability.

2.  Entitlement to a combined rating in excess of 20 percent for a right knee disability.

3.  Entitlement to a rating in excess of 20 percent for residuals of a left femur fracture.

4.  Entitlement to a rating in excess of 10 percent for left tibia osteomyelitis 

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Osborne E. Powell, Jr., Attorney at Law
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1973 to November 1976.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In January 2013, a videoconference hearing was held before the undersigned; a transcript is associated with the claims file.  

The Veteran's attorney has specifically indicated that the Veteran disagrees with "the rating decision issued on May 5, 2011."  At the videoconference hearing, and in a January 2012 brief, the Veteran's attorney appears to be raising a free-standing claim for an earlier effective date for the awards of service connection for the Veteran's disabilities.  Such issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is being REMANDED to the RO.  VA will notify the appellant if further action, on his part, is required.

REMAND

The Veteran seeks increases in the ratings for his service-connected musculoskeletal disabilities.  He contends that they have increased in severity.  See January 2012 statement, page 10.  

In February 2013 the Veteran submitted a report of an evaluation by a private physician (Dr. Anderson) addressing his claims for increased ratings.  Notably, this provider opined "that the evaluations are correct and that no increase is warranted."  He explained that he based his opinion on the range of motion studies in the 2010 and 2011 VA examinations.  [The Board observes that such opinion does not support the claims for increase.]  Regardless, that opinion is based on (now) dated range of motion studies.  As the Veteran has alleged worsening in the interim, a contemporaneous examination is indicated.

Regarding the Veteran's entitlement to a TDIU rating Dr. Anderson opined that "it is at least likely as not that the Veteran cannot successfully seek, maintain and secure substantial gainful employment."  He concluded  that the Veteran's service-connected orthopedic disabilities "have produced limitations that preclude prolonged sitting, standing, and walking," stating that the chronic pain associated with such disabilities and the narcotic medications required to lessen this pain "would impact on his ability to maintain alertness and concentration in the work place." Earlier, a January 2011 VA examiner had opined that the Veteran is unable to maintain substantially gainful employment of a physical nature, but could maintain sedentary employment.  These opinions must be reconciled, which the Board finds requires further development.  

The case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should arrange for the Veteran to be examined by an orthopedist to determine the current severity of his service-connected musculoskeletal disabilities (left and right knee disabilities, left tibia osteomyelitis, and residuals of a left femur fracture).  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  All findings should be described in detail.  The examination must include range of motion studies for the affected joints, with notation of any further limitations due to such factors as pain, use, fatigue, weakness, etc.  Regarding the left tibia osteomyelitis, the period of last activity should be noted.   

The examiner should also (based on review of the record and interview and examination of the Veteran) offer an opinion regarding the combined impact of the Veteran's service connected disabilities on his ability engage in substantially gainful employment consistent with his education and experience, and in particular on sedentary employment.  As noted above, it is argued on the Veteran's behalf that narcotic medication prescribed for pain associated with the Veteran's service-connected musculoskeletal disabilities impacts on his ability to remain alert and concentrate on work.  The examiner should ascertain the nature and dosages of the Veteran's prescribed medications for musculoskeletal pain.   The examiner should also elicit from the Veteran his complete employment history and his complaints regarding the impact of his disabilities on employment, and comment on the restrictions and limitations due to each service-connected disability.

The examiner's opinion regarding the impact of the Veteran's service-connected disabilities  on employability must be accompanied by explanation of rationale, to include discussion of (expression of agreement or disagreement with) the February 2013 private opinion. 

2.  The RO should then review the record and readjudicate the claims for increased ratings and for a TDIU rating.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

